ICJ_090_OilPlatforms_IRN_USA_1992-12-04_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 4 DECEMBER 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 4 DECEMBRE 1992
Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 4 December 1992,
I.C.J. Reports 1992, p. 763

Mode officiel de citation :

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 4 décembre 1992,
C.J. Recueil 1992, p. 763

 

Sales number
ISSN 0074-4441 N° de vente : 628

ISBN 92-1-070688-9

 

 

 
4 DECEMBER 1992

ORDER

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

4 DECEMBRE 1992

ORDONNANCE
1992
4 December
General List
No. 90

763

INTERNATIONAL COURT OF JUSTICE

YEAR 1992

4 December 1992

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph 1, of the Rules of Court,

Having regard to the Application by the Islamic Republic of Iran filed
in the Registry of the Court on 2 November 1992, instituting proceedings
against the United States of America in respect of a dispute concerning the
interpretation and application of provisions of the Treaty of Amity,
Economic Relations, and Consular Rights between the United States
of America and Iran, signed in Tehran on 15 August 1955, and arising out
of the destruction of certain Iranian offshore oil production complexes ;

Whereas at a meeting between the President and the Agents of the
Parties held on 3 December 1992, the Parties agreed on the time-limits set
out below,

Fixes as follows the time-limits for the written proceedings:

31 May 1993 for the Memorial of the Islamic Republic of Iran;

30 November 1993 for the Counter-Memorial of the United States
of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourth day of December, one thousand

4
764 OIL PLATFORMS (ORDER 4 XII 92)

nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government

of the Islamic Republic of Iran and the Government of the United
States of America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070688-9
